DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0075] line 3, “define” should read “defined”.
In [0115] lines 2 and 3, “the inside diameter of tubes are” should read “the inside diameter or tubes is”.   
Appropriate correction is required.
Claim Objections
Claims 2-7, 9-14, 16-21 objected to because of the following informalities:
In claim 9, add a period to the end of the sentence.
In claims 2-7, 9-14, 16-21 line 1, replace “An” with “The” for clarity.   
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 15, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loge et al. (US 5924864).
Regarding claim 1, Loge et al. teaches an endodontic handpiece (1,3, Figure 1) comprising: 
a handle assembly (1,3, Figure 1) comprising: 
a handle housing (see annotated Figure 1 below), a chuck assembly (5,16, figure 1; tool holder), a bearing system (see annotated Figure 1 below) for supporting the chuck assembly for rotation (the bearings support the tool receiving chuck,) relative to the handle housing (see figure 1), 
a first drive system (7, Figure 1) for rotating the chuck assembly (Col. 2 lines 1-3), and 
a second drive system for imparting a vibratory force to the chuck assembly (Col. 6 lines 44-48); and
an endodontic tool (6, Figure 1) defining a support portion (top portion of  tool shank (6a) where the tool sits in the chuck), and a working portion (the portion of the tool shank (6a) that extends beyond the chuck/receiver of the tool); 
wherein the chuck assembly (5,16, tool holder) engages the support portion (see figure 1) of the endodontic tool such that movement of the chuck assembly is transferred to the endodontic tool (Col. 5 lines 24-30; since the tool inserts into the chuck, as the chuck moves the attached tool will be moving in the same manner);
 the endodontic handpiece (3) operates in at least 
a first mode in which the first drive system causes rotation of the endodontic tool through the chuck assembly (Col. 4 lines 9-11; “a drive connection arranged in the handpiece in a forward direction to permit at least one of a rotary and a reciprocating drive of the tool holder”). 
a second mode in which the second drive system causes vibration of the endodontic tool (Col. 6 lines 44-48; the device may be provided with a transmission that converts the rotary movement to vibration or axial reciprocating movement) , and 
a third mode in which the first drive system causes rotation of the endodontic tool through the chuck assembly, and the second drive system causes vibration of the endodontic tool (Col. 6 lines 49-53; “it is also possible to design the transmission between the drive-shaft section 12 and the receiving sleeve 16 in such a way that it drives the receiving sleeve 16 and consequently also the tool 6 in the Sense of an axial reciprocating movement and a rotary movement.”).  

    PNG
    media_image1.png
    335
    317
    media_image1.png
    Greyscale

Regarding claim 5, Loge et al. teaches an endodontic handpiece as recited in claim 1 (see rejection above), in which the working portion of the endodontic tool defines a cross-sectional shape defining at least two sides and at least two edges (see annotated Figure below).  

    PNG
    media_image2.png
    253
    204
    media_image2.png
    Greyscale

Regarding claim 6, Loge et al teaches an endodontic handpiece as recited in claim 5 (see rejection above), in which, in cross-section, at least one of the at least two sides is flat, concave, or convex (see annotated Figure below).  

    PNG
    media_image3.png
    524
    534
    media_image3.png
    Greyscale


Regarding claim 7, Loge et al teaches an endodontic handpiece as recited in claim 1 (see rejection above), in which the working portion of the endodontic tool defines a cross-sectional shape selected from the group of cross-sectional shapes consisting of triangular, square, rhomboidal, pentagonal, substantially triangular, and substantially square (see annotated Figure below; the working portion of tool 6 has a triangular cross-section).  

    PNG
    media_image4.png
    288
    248
    media_image4.png
    Greyscale

Regarding claim 15, Loge et al. teaches a method of performing an endodontic procedure (abstract) comprising the steps of: 
providing a handle assembly (1,3, Figure 1) comprising: 
a handle housing (see annotated Figure 1 below), a chuck assembly (5,16, figure 1), a bearing system (see annotated Figure 1 below) for supporting the chuck assembly for rotation (the bearings support the tool receiving chuck,) relative to the handle housing (see figure 1), 
a first drive system (7, Figure 1) for rotating the chuck assembly (Col. 2 lines 1-3), and 
a second drive system for imparting a vibratory force to the chuck assembly (Col. 6 lines 44-48); and
an endodontic tool (6, Figure 1) defining a support portion (top portion of  tool shank (6a) where the tool sits in the chuck), and a working portion (the portion of the tool shank (6a) that extends beyond the chuck/receiver of the tool); 
wherein forming (the dentist must place the tool into the handpiece to use it) an endodontic handpiece by engaging the chuck assembly (5,16, tool holder) with the support portion of the endodontic tool such that movement of the chuck assembly is transferred to the endodontic tool (Col. 5 lines 24-30; when the dentist inserts the tool into the chuck, as the chuck moves the attached tool will be moving in the same manner);
operating the endodontic handpiece (the dentist uses the handpiece in three possible modes as listed below) in at least a first mode in which the first drive system causes rotation of the endodontic tool through the chuck assembly (Col. 4 lines 9-11; “a drive connection arranged in the handpiece in a forward direction to permit at least one of a rotary and a reciprocating drive of the tool holder”), 
a second mode in which the second drive system causes vibration of the endodontic tool (Col. 6 lines 44-48; the device may be provided with a transmission that converts the rotary movement to vibration or axial reciprocating movement), and 
a third mode in which the first drive system causes rotation of the endodontic tool through the chuck assembly, and the second drive system causes vibration of the endodontic tool (Col. 6 lines 49-53; “it is also possible to design the transmission between the drive-shaft section 12 and the receiving sleeve 16 in such a way that it drives the receiving sleeve 16 and consequently also the tool 6 in the Sense of an axial reciprocating movement and a rotary movement.”).  

    PNG
    media_image1.png
    335
    317
    media_image1.png
    Greyscale

Regarding claim 19, Loge teaches a method as recited in claim 15 (see rejection above), in which the step of providing the endodontic tool comprises the step of configuring the working portion of the endodontic tool to define a cross-sectional shape defining at least two sides and at least two edges (see annotated Figure below).  

    PNG
    media_image2.png
    253
    204
    media_image2.png
    Greyscale

Regarding claim 20, Loge teaches the method as recited in claim 19 (see rejection above), in which the step of configuring the working portion of the endodontic tool comprises the step of configuring the working portion such that, in cross-section, at least one of the at least two sides is flat, concave, or convex (see annotated figure below).  

    PNG
    media_image3.png
    524
    534
    media_image3.png
    Greyscale

Regarding claim 21, Loge teaches the method as recited in claim 15 (see rejection above), in which the step of providing the endodontic tool comprises the step of configuring the working portion of the endodontic tool to define a cross-sectional shape defining the step of configuring the working portion of the endodontic tool a cross-sectional shape selected from the group of cross-sectional shapes consisting of triangular, square, rhomboidal, pentagonal, substantially triangular, and substantially square (cross sectional shape with edges and sides as shown above in rejection of claim 19 has what can be considered a pentagonal shape because it has 5 sides(which includes the top of the tool located in the housing) or the ‘working portion’ or tip of the tool (6) can be considered to have a substantially triangular shape since it is tapers to a point and resembles a triangle).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loge et al. (US 5924864) in view of Gersh et al. 8435034 B2). .
Regarding claim 2, Loge et al. teaches an endodontic handpiece as recited in claim 1 (see rejection above), in which the handle assembly further comprises a handle chamber (the inner chamber of the head) and the tool has a tool tip (6). 
However, Loge does not teach the handpiece in which the endodontic tool defines a tool inlet, a tool outlet located adjacent to or at the tool tip, and a tool passageway extending between the tool inlet and the tool outlet; wherein the chuck assembly engages the support portion of the endodontic tool such that the tool inlet is located within the handle chamber.  
Gersh et al. teaches an ultrasonic rotatable dental tool in the same field of endeavor of dental tools for endodontic dental procedures (Col. 18 lines 59-60). Gersh teaches the dental tool includes a fluid delivery system that extends as a hose within the head of the tool and further via a tool tip (102, Figure 1), in which the tool tip has a tool inlet, and a passageway (117, Figure 7b1, 7B), the passageway is a channel that leads the fluid to an  outlet within the front of the working portion of the tip. The fluid delivery system allows the dentist to supply water of other fluid to the region in the mouth being operated on (Col. 16 lines 18-20) to cool down the tip and protect against tissue damage (Col. 14 lines 60-64).
It would have been  obvious for one having ordinary skill in the art to modify the device of Loge to include a fluid delivery system that includes a channel within the tool tip of the device, as taught by Gersh, because it would allow the tip to remain cool during drilling, prevent tissue damage due to excessive heat from rotational and reciprocating forces and provide proper flushing of the work area. 
    PNG
    media_image5.png
    300
    646
    media_image5.png
    Greyscale

Regarding claim 3, Loge in view of Gersh teaches an endodontic handpiece as recited in claim 2 (see rejection above). Gersh further teaches the handpiece in which pressurized fluid within the handle chamber flows through the tool inlet, the tool passageway, and the tool outlet such that pressurized fluid flows adjacent to or at the tool tip (Col. 14 lines 56-63). Gersh teaches that water is pumped into the cable/hose and received by the tool inlet which then further flows through the passageway and exits through the outlet of the tip into the working area. 
Regarding claim 4, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 2 (see rejection above). Loge further teaches the handpiece in which: the bearing assembly is a sealed bearing assembly that seals at least a portion of the handle chamber; and the chuck assembly is a sealed chuck assembly that seals at least a portion of the handle chamber (see annotated Figure below). The figure below shows the handle chamber of the handpiece (the inside of the head of the handpiece) is partially sealed by the bearings of the chuck and that the chuck covers a portion of the handle chamber (top portion). 


    PNG
    media_image6.png
    324
    303
    media_image6.png
    Greyscale

Regarding claim 8, Loge teaches an endodontic handpiece (1,3, Figure 1) comprising: 
a handle assembly (1,3, Figure 1) defining a housing chamber (see annotated Figure below), 
the handle assembly comprising: a handle housing (1,3), a chuck assembly (5, 16, Figure 1), a bearing system (see annotated Figure below) for supporting the chuck assembly for rotation (the bearings support the tool receiving chuck) relative to the handle housing (see Figure 1), and 
at least one drive system (7, Figure 1); and 
an endodontic tool (6, Figure 1) defining a support portion (top portion of  tool shank (6a) where the tool sits in the chuck), and a working portion (the portion of the tool shank (6a) that extends beyond the chuck/receiver of the tool), a tool tip (tip of the tool), 
wherein the chuck assembly (5,16, tool holder) engages the support portion (see figure 1) of the endodontic tool such that movement of the chuck assembly is transferred to the endodontic tool (Col. 5 lines 24-30; since the tool inserts into the chuck, as the chuck moves the attached tool will be moving in the same manner), and 
the endodontic handpiece (3) operates in at least 
a first mode in which the first drive system causes rotation of the endodontic tool through the chuck assembly (Col. 4 lines 9-11; “a drive connection arranged in the handpiece in a forward direction to permit at least one of a rotary and a reciprocating drive of the tool holder”). 
a second mode in which the second drive system causes vibration of the endodontic tool (Col. 6 lines 44-48; the device may be provided with a transmission that converts the rotary movement to vibration or axial reciprocating movement) , and 
a third mode in which the first drive system causes rotation of the endodontic tool through the chuck assembly, and the second drive system causes vibration of the endodontic tool (Col. 6 lines 49-53; “it is also possible to design the transmission between the drive-shaft section 12 and the receiving sleeve 16 in such a way that it drives the receiving sleeve 16 and consequently also the tool 6 in the Sense of an axial reciprocating movement and a rotary movement.”).  
However, Loge does not teach the tool includes a tool inlet, a tool outlet located adjacent to or at the tool tip, and a tool passageway extending between the tool inlet and the tool outlet; and the tool inlet is located within the handle chamber. 
Gersh et al. teaches an ultrasonic rotatable dental tool in the same field of endeavor of dental tools for endodontic dental procedures (Col. 18 lines 59-60). Gersh teaches the dental tool includes a fluid delivery system that extends as a hose within the head of the tool and further via a tool tip (102, Figure 1), in which the tool tip has a tool inlet, and a passageway (117, Figure 7b1, 7B), the passageway is a channel that leads the fluid to an  outlet within the front of the working portion of the tip. The fluid delivery system allows the dentist to supply water of other fluid to the region in the mouth being operated on (Col. 16 lines 18-20) to cool down the tip and protect against tissue damage (Col. 14 lines 60-64).
It would have been  obvious for one having ordinary skill in the art to modify the device of Loge to include a fluid delivery system that includes a channel within the tool tip of the device, as taught by Gersh, because it would allow the tip to remain cool during drilling, prevent tissue damage due to excessive heat from rotational and reciprocating forces and provide proper flushing of the work area. 
    PNG
    media_image7.png
    331
    312
    media_image7.png
    Greyscale

    PNG
    media_image5.png
    300
    646
    media_image5.png
    Greyscale


Regarding claim 9, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 8 (see rejection above), in which the at least one drive system comprises at least one of: a first drive system for rotating the chuck assembly (Col. 4 lines 9-11; “a drive connection arranged in the handpiece in a forward direction to permit at least one of a rotary and a reciprocating drive of the tool holder”), and a second drive system for imparting a vibratory force to the chuck assembly (Col. 6 lines 44-48; the device may be provided with a transmission that converts the rotary movement to vibration or axial reciprocating movement). 
 
Regarding claim 10, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 8 (see rejection above). Loge in view of Gersh further teaches the handpiece in which pressurized fluid within the handle chamber flows through the tool inlet, the tool passageway, and the tool outlet such that pressurized fluid flows adjacent to or at the tool tip (Col. 14 lines 56-63). Gersh teaches that water is pumped into the cable/hose and received by the tool inlet which then further flows through the passageway and exits through the outlet of the tip into the working area.

Regarding claim 11, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 8 (see rejection above). Loge in view of Gersh further teaches the handpiece in which: the bearing assembly is a sealed bearing assembly that seals at least a portion of the handle chamber; and the chuck assembly is a sealed chuck assembly that seals at least a portion of the handle chamber (see annotated Figure below). The figure below shows the handle chamber of the handpiece (the inside of the head of the handpiece) is partially sealed by the bearings of the chuck and that the chuck covers a portion of the handle chamber (top portion). 

    PNG
    media_image6.png
    324
    303
    media_image6.png
    Greyscale

Regarding claim 12, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 8 (see rejection above). Loge further teaches the handpiece, in which the working portion of the endodontic tool defines a cross-sectional shape defining at least two sides and at least two edges (see annotated Figure below).  

    PNG
    media_image2.png
    253
    204
    media_image2.png
    Greyscale

Regarding claim 13, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 12 (see rejection above). Loge further teaches the handpiece, in which, in cross- section, at least one of the at least two sides is flat, concave, or convex (see annotated Figure below).

    PNG
    media_image3.png
    524
    534
    media_image3.png
    Greyscale

Regarding claim 14, Loge in view of Gersh teaches the endodontic handpiece as recited in claim 8 (see rejection above). Loge further teaches the handpiece, in which the working portion of the endodontic tool defines a cross-sectional shape selected from the group of cross-sectional shapes consisting of triangular, square, rhomboidal, pentagonal, substantially triangular, and substantially square (see annotated Figure below; the working portion or tip of tool 6 (shown below the dotted line in the figure below) has a substantially triangular cross-section as viewed in the plane of the page).  

    PNG
    media_image4.png
    288
    248
    media_image4.png
    Greyscale


Regarding claim 16, Loge et al. method as recited in claim 15 (see rejection above), in which: 
the step of providing the handle assembly further comprises the step of providing a handle chamber; and 
the step of providing the endodontic tool comprises the steps of defining a tool tip (see annotated Figure below). 
However, Loge does not teach defining a tool inlet, defining a tool outlet adjacent to or at the tool tip, and defining a tool passageway extending between the tool inlet and the tool outlet; wherein the step of forming the endodontic handpiece comprises the step of engaging the chuck assembly with the support portion of the endodontic tool such that the tool inlet is located within the handle chamber.  
Gersh et al. teaches an ultrasonic rotatable dental tool in the same field of endeavor of dental tools for endodontic dental procedures (Col. 18 lines 59-60). Gersh teaches the dental tool includes a fluid delivery system that extends as a hose within the head of the tool and further via a tool tip (102, Figure 1), in which the tool tip has a tool inlet, and a passageway (117, Figure 7b1, 7B), the passageway is a channel that leads the fluid to an  outlet within the front of the working portion of the tip. The fluid delivery system allows the dentist to supply water of other fluid to the region in the mouth being operated on (Col. 16 lines 18-20) to cool down the tip and protect against tissue damage (Col. 14 lines 60-64). Gersh’s teachings indicate that the tool inlet will be located within the handle chamber (top of the tool). 
It would have been  obvious for one having ordinary skill in the art to modify the method of Loge to include defining a fluid delivery system that includes a channel within the tool tip of the device, as taught by Gersh, because it would allow the tip to remain cool during drilling, prevent tissue damage due to excessive heat from rotational and reciprocating forces and provide proper flushing of the work area as it is being used during an endodontic procedure. 

    PNG
    media_image8.png
    333
    322
    media_image8.png
    Greyscale


    PNG
    media_image5.png
    300
    646
    media_image5.png
    Greyscale


Regarding claim 17, Loge in view of Gersh teaches the method as recited as recited in claim 16 (see rejection above). Loge in view of Gersh teaches the method further comprising the step of causing pressurized fluid to flow into the handle chamber, through the tool inlet, through the tool passageway, and out of the tool outlet such that pressurized fluid flows adjacent to or at the tool tip (Col. 14 lines 56-63). Gersh teaches that water is pumped into the cable/hose, causing the water to flow and is then received by the tool inlet which then further flows through the passageway and exits through the outlet of the tip into the working area.

Regarding claim 18, Loge in view of Gersh teaches the method as recited in claim 16(see rejection above). Loge further teaches the method in which: the step of providing the bearing assembly comprises the step of providing a sealed bearing assembly (see annotated Figure below); arranging the sealed bearing assembly to seal at least a portion of the handle chamber (the inside of the head of the handpiece); the step of providing the chuck assembly comprises the step of providing a sealed chuck assembly; and arranging the sealed chuck assembly to seal at least a portion of the handle chamber (top portion). The teachings of Loge indicate that the device must be arranged and provided for the device to function as intended, as in the structure of the disclosed device. 

    PNG
    media_image6.png
    324
    303
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772